The claimant was a golf caddy upon the grounds of the Leewood Golf Club, Inc. He was injured by climbing a tree while waiting to be called. He was not paid anything by the golf club but was paid by the members who employed him. He had not been employed on that day. He had never climbed a tree before. Reference is made to the case of Matter of Meyer v. North Hills Golf Club (238 App. Div. 752). In such case the golf caddy was injured while caddying for one of the members by being struck by a ball. That case differs from the present case, because at the time of the accident in the Meyer ease the caddy was pursuing his calling in the regular way upon the golf course. Claimant here had not been engaged in his employment. He had not been called by a member. He was doing something for his own amusement. The accident did not arise out of or in the course of his employment. Award reversed and claim dismissed, with costs against the State Industrial Board. Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ., concur.